 In the Matter of PINE MOUNTAIN GRANITE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICA, BRANCHNo. 20, AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANI-ZATIONSCase No. C-1230.Deciczed April 20,1939Quarrying and StoneProcessingIndustry-Settlement:agreement to complywith Act, including reinstatementof employees who went on strike who makeapplication for such reinstatement-Order: enteredon stipulation.Mr. Alexander E. Wilson, Jr.,for the Board.Mr. Scott CandlerandMr.William H. Mewbourne,of Atlanta,Ga., for the respondent.Mr. Joseph Jacobs,of Atlanta, Ga., for the Union.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Quarry Work-ers' International Union of North America, Branch No. 20, affiliatedwith the Congress of Industrial Organizations, herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Tenth Region (Atlanta, Georgia),issued its complaint dated January 30, 1939, againstthe Pine Moun-tain Granite Company, Lithonia, Georgia, herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.A copyof the complaint and notice of hearing were duly served upon therespondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that although a majority of the employees in an appro-priate unit had designated the Union as their representative for thepurposes of collective bargaining, the respondent had refused tobargain collectively with the Union; that the respondent had at-12 N. L. It. B., No. 46.360 PINE MOUNTAINGRANITE COMPANY361tempted to persuade its employees while on strike to withdraw fromthe Union; and that the respondent by the afore-mentioned activitiesand by other acts, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 oftheAct.On February 6, 1939, the respondent filed its answer to the com-plaint in which it admitted the allegations concerning its corporatestructure and the nature of its business, but denied the allegationsconcerning the scope of its business and the allegations of unfairlabor practices.On the same date the respondent also filed a pleaofres judicataand motion to dismiss, and certain demurrers to thecomplaint.Pursuant to notice a hearing was held on February 13,14, 15, and 16, 1939, at Atlanta, Georgia, before Thomas S. Wilson,the Trial Examiner duly designated by the Board.The respondent,the Union, and the Board participated in the hearing and were rep-resented by counsel.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.On March 21, 1939, the respondent,the Union, and counsel for the Board entered into a stipulation insettlement of the case.This stipulation provides as follows :It is hereby stipulated And agreed by and between Pine Moun-tainGranite Company (hereinafter called the Respondent),Quarry Workers' International Union of North America, BranchNo. 20 (hereinafter called the Union), and Alexander E. Wilson,Jr.,Attorney, Tenth Region, National Labor Relations Board(hereinafter called the Board), for the purposes of the above-entitled proceeding, as follows :IPine Mountain Granite Company, a Georgia corporation, isengaged in the business of quarrying and finishing granite stoneat its Lithonia, Georgia, plant. It also maintains an office inAtlanta, Georgia.The Company's yearly consumption of raw materials, in addi-tion to the granite it procures from its quarry, is as follows :1,200 tons of coal, all of which is obtained from sources out-side the State of Georgia;4,000 pounds of dynamite, all of which is obtained from thewarehouse of the Atlas Powder Company in Atlanta, Georgia,and all of which is manufactured and produced outside theState of Georgia;Electrical current valued at $1,800, all of which is obtainedwithin the State of Georgia.The Company manufactures the following granite products :paving blocks, granite curbing, crushed stone, monumental stone, 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuilding stone, rip-rap, jetty granite, rubble, granite dust, granitesand, and all other granite materials.The Company yearlyproduces approximately 24,000 tons of granite in the aforesaidforms, amounting in value to approximately $55,000.Approxi-mately 20 per cent of the physical amount or 25 per cent of thedollar value of these products is shipped outside the State ofGeorgia.IIQuarryWorkers' InternationalUnion of North America,Branch No. 20, is a labor organization affiliated with the Con-gress of Industrial Organizations, admitting to its membershipallmaintenance and production employees of the Company, ex-clusive of stone cutters, paving stone cutters, monumental work-ers, and supervisory and clerical workers.IIIIt is hereby further stipulated and agreed that upon the plead-ings, the transcript of the record in this matter, and upon thisstipulation, the Respondent shall consent and does consent tothe entry forthwith by the National Labor Relations Board ofthe following :ORDERThe National Labor Relations Board hereby orders that theRespondent, Pine Mountain Granite Company, its officers, agents,successors, and assigns shall1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid and protection, as guaranteed inSection 7 of the National Labor Relations Act;(b)Refusing to bargain collectively with QuarryWorkers'International Union of North America, Branch No. 20, or itsrepresentatives, as exclusive representative of its maintenanceand production employees, exclusive of stone cutters, pavingstone cutters, monumental workers, and supervisory and clericalworkers.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Within thirty (30) days of approval of this stipulation,reinstate at the plant of Pine Mountain Granite Company, inLithonia, Georgia, to his former position, or equivalent position, PINE MOUNTAIN GRANITE COMPANY363each of the employees who went on strike on June 22, 1938, whomakes application for such reinstatement, without prejudice tohis seniority or other. rights and privileges previously enjoyed ;(b)Upon request, bargain collectively with Quarry Workers'InternationalUnion of North America, Branch No. 20, or itsrepresentatives, as the exclusive representative of its maintenanceand production employees, exclusive of stone cutters, pavingstone cutters, monumental stone workers, and supervisory andclerical workers, with respect to rates of pay, hours of employ-ment, and other conditions of employment.(c)Post in conspicuous places throughout its Lithonia, Geor-gia, plant copies of the Order entered by the National LaborRelations Board, and notices stating that the Respondent willcease and desist in the manner aforesaid and that the Respond-ent will take the affirmative action as aforesaid. Such noticesshall remain posted for a period of at least sixty (60) operatingdays from the date of posting.(d)Notify the Regional Director for the Tenth Region ofthe National Labor Relations Board in writing within ten (10)days from the date of this Order what steps the Respondenthas taken to comply herewith.IVThe stipulations herein made and the terms and provisionsthereof are made subject to the approval of the National LaborRelations Board.VIf these stipulations are approved by the National Labor Re-lations Board and if the National Labor Relations Board issuesan order in accordance -with these stipulations, a decree enforcingsaid order may be entered by the appropriate United States Cir-cuitCourt of Appeals, and the Respondent, Pine MountainGranite Company, hereby consents to the entry of such decreeand waives further notice of the application for such enforcingdecree.On March 30, 1939, the Board issued its order approving theabove stipulation, making it a part of the record in the case, andtransferring the proceeding to the Board for the purpose of entryof a decision and order by the Board.Upon the above stipulation and the entire record in the case, theBoard makes the following : 364DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPine Mountain Granite Company, a Georgia corporation, is en-gaged in the business of quarrying and finishing granite stone atitsLithonia,Georgia, plant.The respondent also maintains anoffice in Atlanta, Georgia.The respondent's yearly consumption ofraw materials, in addition to the granite it procures from its quarry,includes 1,200 tons of coal, all of which is obtained from sourcesoutside the State of Georgia, and 4,000 pounds of dynamite, all ofwhich is obtained from the warehouse of the Atlas Powder Companyin Atlanta, Georgia, and all of which is manufactured and producedoutside the State of Georgia.The respondent manufactures the following granite products : Pav-ing blocks, granite curbing, crushed stone, monumental stone, build-ing stone, rip-rap, jetty granite, rubble, granite dust, granite sand,and all other granite materials.The respondent yearly producesapproximately 24,000 tons of granite in the aforesaid forms, amount-ing in value to approximately $55,000.Approximately 20 per centof the physical amount or 25 per cent of the dollar value of theseproducts is shipped outside the State of Georgia.We find that the above-described operations constitute a contin-uous flow of trade, traffic, and commerce among the several States.H. THE ORGANIZATION INVOLVEDQuarry Workers' International Union of North America, BranchNo. 20, is-a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to membership all maintenance andproduction employees of the respondent, exclusive of stone cutters,paving stone cutters, monumental workers, and supervisory and cler-icalworkers.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Pine Mountain Granite Company, Lithonia, Geor-gia, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted PINE MOUNTAIN GRANITE COMPANY.365activities for the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Refusing to bargain collectively with Quarry Workers' Inter-national Union of North America, Branch No. 20, or its representa-tives, as exclusive representative-of its maintenance and productionemployees, exclusive of stone cutters, paving stone cutters, monu-mental workers, and supervisory and clerical workers.(2)Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Within thirty (30) days of approval of this stipulation, re-instate at the plant of Pine Mountain Granite Company, in Lithonia,Georgia, to his former position, or equivalent position, each of theemployees who went on strike on June 22, 1938, who makes applica-tion for such reinstatement, without prejudice to his seniority orother rights and privileges previously enjoyed;(b)Upon request, bargain collectively with Quarry Workers' In-ternationalUnion of North America, Branch No. 20, or its repre-sentatives, as the exclusive representative of its maintenance andproduction employees, exclusive of stone cutters, paving stone cutters,monumental stone workers, and supervisory and clerical workers,with respect to rates of pay, hours of employment, and other con-ditions of employment;(c)Post in conspicuous places throughout its Lithonia, Georgia,plant copies of this Order and notices stating that the respondentwill cease and desist in the manner aforesaid and that the respondentwill take the affirmative action as aforesaid.Such notices shallremain posted for a period of at least sixty (60) operating daysfrom the date of posting;(d)Notify the Regional Director for the Tenth Region of theNational Labor Relations Board in writing within ten (10) daysfrom the date of this Order what steps the respondent has taken tocomply herewith.